Case: 1:15-cv-01807 F Deck

Assigned To : Unassigned
Assign. Date : 10/26/2015
Description: Pro Se Gen. Civil

   

“essentially ﬁctitious”-- for example, where they suggest “bizarre conspiracy theories . . . [or]
fantastic government manipulations of their will or mind”) (citations and internal quotation
marks omitted); Crisaﬁ v. Holland, 655 F.2d 1305, 1307-08 (DC. Cir. 1981) (“A court may
dismiss as frivolous complaints . . . postulating events and circumstances of a wholly fanciful
kind”). Hence, this case will be dismissed with prejudice. A separate Order accompanies this

Memorandum Opinion.

2‘ '5 Unite; gs District Judge

Date: Octoberz‘l ,2015